  Case 2:20-cv-00926-SPC-NPM Document 1 Filed 11/23/20 Page 1 of 4 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

PAUL RODRIGUEZ,                                                  Case No. 20CA7400
v.

PAGE MECHANICAL GROUP, INC.
      Defendant.
______________________________________/
                              DEFENDANT’S NOTICE OF REMOVAL

         COMES NOW, the Defendant, PAGE MECHANICAL GROUP, INC., by and through

undersigned counsel, and pursuant to 28 U.S.C. §§ 1331; 1376; and 1441, hereby files this Notice

of Removal of this action from the Circuit Court for the Twentieth Judicial Circuit in and for Lee

County, Florida to the United States District Court for the Middle District of Florida and further

states as follows:

         1.        The instant action was originally filed, and is not pending, in the Circuit Court for

the Twentieth Judicial Circuit in and for Lee County, Florida, Case Number 20CA7400

(hereinafter, “State Court Action”).

         2.        The United States District Court for the Middle District of Florida, Fort Myers

Division, is the District and Division embracing the place where the State Court Action is pending.

         3.        The State Court Action was filed by Plaintiff, PAUL RODRIGUEZ (hereinafter,

“Plaintiff”). It alleges violations of the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601

et seq. (hereinafter, “FMLA”) and Florida’s Civil Rights Act of 1992 (“FCRA”), Florida Statutes,

Section 760.01 (2020), et. seq. for discrimination, denial of accommodation, and retaliation.

         4.        In accordance with 28 U.S.C. § 1446(a), copies of the Complaint and the Summons

for Service on PAGE MECHANICAL GROUP, INC. are attached to this Notice of Removal and




4850-6104-1618.1
  Case 2:20-cv-00926-SPC-NPM Document 1 Filed 11/23/20 Page 2 of 4 PageID 2




incorporated herein by reference as Defendant’s Composite Exhibit A. No further proceedings

have taken place in the State Court Action.

         5.        In accordance with 28 U.S.C. § 1446(b), this Notice of Removal, together with the

attached copies of all documents on file to date in the State Court Action, is filed with this

Honorable Court within thirty days after November 11, 2020, the date on which Defendant first

received notice or acquired actual knowledge of the filing of a claim under a Federal Statute.

                              FEDERAL QUESTION JURISDICTION

         6.        This Court has original jurisdiction over this action under 28 U.S.C. §§ 1331,

because Plaintiff alleges a claim arising under the Constitution, laws or treaties of the United

States. Specifically, Plaintiff alleges violations of the FMLA, 29 U.S.C. § 2601 (2012), et. seq.

         7.        Because this Court has original jurisdiction, this action may be removed pursuant

to 28 U.S.C. § 1441 based on federal question jurisdiction. See, e.g., Johnston v. Morton Plant

Mease Healthcare, Inc., No. 8:07-cv-179-T-26EAJ, 2007 U.S. Dist. LEXIS 11700, at *4 (M.D.

Fla. Feb. 20, 2007) (noting that federal courts have “original federal question jurisdiction” over

FMLA claims).

                           JURISDICTION OVER STATE LAW CLAIMS

         8.        Plaintiff’s other causes of action and bases for relief are based on the FCRA, Florida

Statutes, Section 760.01 (2020), et. seq.

         9.        Plaintiff’s FCRA and FMLA claims involve Defendant’s alleged failure to

accommodate Plaintiff’s alleged disability. These claims arise out of the same set of facts and so

related as to form part of the same case and controversy.




4850-6104-1618.1
  Case 2:20-cv-00926-SPC-NPM Document 1 Filed 11/23/20 Page 3 of 4 PageID 3




          10.      As such, this Court has supplemental jurisdiction over the FCRA claims pursuant

to 28 U.S.C. § 1367(a). See, e.g. Castellanos v. Starwood Vacation Ownership, Inc., No. Case No:

6:14-cv-396-Orl-40KRS, 2014 U.S. Dist. LEXIS 179696, at *6 (M.D. Fla. Dec. 23, 2014)

(“Plaintiff’s claims of violations of the FCRA are so factually related to the [FMLA] claims that

they form part of the same controversy as the federal claims.”).

                   SERVICE OF NOTICE ON PLAINTIFF AND STATE COURT

          11.      A copy of this Notice of Removal is being contemporaneously filed with the Clerk

of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County, Florida, as required

by 28 U.S.C. § 1446(d). A copy is also being served upon Plaintiff’s counsel of record Brianna

Jordan,      Esq.,   Morgan     &   Morgan,    P.A.,   via   Florida   Courts   E-filing   Portal,   at

bjordan@forthepeople.com.




          WHEREFORE, Defendant hereby removes this civil action to the United States District

Court for the Middle District of Florida, Fort Myers Division.



                                                Respectfully submitted,
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                s/David Harvey___________________________
                                                DAVID S. HARVEY, JR.
                                                Florida Bar Number 984043
                                                Email: david.harvey@lewisbrisbois.com;
                                                flcourtmail@lewisbrisbois.com;
                                                lisa.crouch@lewisbrisbois.com
                                                401 East Jackson Street, Suite 3400
                                                Tampa, Florida 33602
                                                Phone: 813.739.1900; Fax: 813.739.1919
                                                Attorneys for Defendant




4850-6104-1618.1
  Case 2:20-cv-00926-SPC-NPM Document 1 Filed 11/23/20 Page 4 of 4 PageID 4




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

furnished to Brianna Jordan, Esq., Morgan & Morgan, P.A., at bjordan@forthepeople.com

on this 23rd day of November, 2020.


                                            s/David Harvey___________________________
                                            DAVID S. HARVEY, JR.




4850-6104-1618.1
